Case 2:20-cv-00957-JES-NPM Document 18 Filed 01/21/21 Page 1 of 2 PageID 109




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


UNITED STATES OF
AMERICA, for the use and benefit
of THYSSENKRUPP
ELEVATOR CORPORATION,

             Plaintiff,

v.                                                   Case No. 2:20-cv-957-JES-NPM

BES DESIGN/BUILD, LLC and AEGIS
SECURITY INSURANCE COMPANY,

            Defendants.


                                       ORDER

      Before the Court is Plaintiff’s Motion for Entry of Clerk’s Default (Doc. 15).

Plaintiff requests the Court enter a default against BES Design/Build, LLC for

failure to answer within the time allowed by law. For the reasons discussed below,

the Court denies the motion without prejudice.

      Federal Rule of Civil Procedure 5(a) and (d)(1)(B) require written motions to

be served on every party and, if not served via the Court’s electronic-filing system,

filed with a certificate of service. “Nothing in the text of Rule 55 excuses the service

requirement for requests for entry of default (as distinguished from motions for

default judgment), and Rule 5(a) on its face requires such service.” PNC Equip. Fin.,
Case 2:20-cv-00957-JES-NPM Document 18 Filed 01/21/21 Page 2 of 2 PageID 110




LLC v. Taos Ventures, LLC, No. 5:13-cv-529-OC-PRL, 2014 WL 12625121, *1

(M.D. Fla. Mar. 21, 2014) (quoting Capitol Records v. Carmichael, 508 F. Supp. 2d

1079, 1083 n.1 (S.D. Ala. 2007)); see also U.S. Bank, N.A. as trustee for LSF8

Master Participation Tr. v. Tobin, 754 F. App’x 843, 846 (11th Cir. 2018) (affirming

default judgment when defendants failed to show they were not served with the

motion for clerk’s default); Allstate Ins. Co. v. Airport Mini Mall, LLC, No. 1:15-

CV-1422-AT, 2015 WL 13333577, *1 (N.D. Ga. Nov. 23, 2015) (denying motion

for clerk’s default that was not accompanied by a proper certificate of service).

      Here, Plaintiff did not file a certificate of service with its Motion for Entry of

Clerk’s Default, and there is no other indication in the record that Plaintiff served

this motion on Defendant. (See Doc. 15). Accordingly, the Motion for Entry of

Clerk’s Default (Doc. 15) is DENIED without prejudice.

      DONE and ORDERED in Fort Myers, Florida on January 21, 2021.




                                          2
